Citation Nr: 0702741	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-06 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1999 to December 
2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The appellant served on active duty from May 12, 1999, to 
December 28, 2000, a period of 19 months and 17 days.  

2.  The appellant first entered into active duty after June 
30, 1985.  

3.  The appellant did not serve at least three years of 
continuous active duty in the Armed Forces, and her initial 
period of active duty was less than three years.  

4.  The appellant was not discharged or released from active 
duty because of a service-connected disability; a medical 
condition which preexisted service on active duty and which 
VA determined was not service connected; for hardship; for 
the convenience of the Government after completing 20 months 
of a less than 3-year enlistment or 30 months of a 3-year or 
more enlistment; involuntarily for the convenience of the 
Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not due to misconduct but determined to have 
interfered with duty.   


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements for entitlement to educational assistance under 
38 U.S.C.A. Chapter 30.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an August 2004 decision letter, the RO informed the 
appellant that her claim for educational assistance under 38 
U.S.C.A. Chapter 30 was denied because she did not meet the 
basic eligibility requirements under applicable VA law.  In 
cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the appellant contends that she is eligible for 
Chapter 30 educational assistance benefits based on service 
from May 1999 to December 2000.  Specifically, she maintains 
that when she experienced difficulty with the military 
occupational specialty (MOS) into which she initially 
entered, she was not allowed to switch to a more suitable 
MOS.  She asserts that she was thus forcibly discharged from 
service, and should be eligible for at least partial VA 
educational benefits based on her length of service prior to 
discharge.

Regulations provide that an individual may be entitled to 
educational assistance in certain circumstances under 
38 U.S.C.A. Chapter 30.  Under 38 U.S.C.A. § 3011(a) (1) (A), 
and 38 C.F.R. § 21.7042(a) (1), eligibility may be 
established when an individual first entered into active duty 
as a member of the Armed Forces after June 30, 1985.  The 
individual also must demonstrate that she or she served at 
least three years of continuous active duty, or at least two 
years if the individual's initial period of active duty is 
less than three years.  38 U.S.C.A. § 3011(a) (1) (A) (1); 38 
C.F.R. § 21.7042(a) (2).

A Chapter 30 Department of Defense (DOD) Data Record (a 
computer generated form) dated in January 2001 shows that the 
appellant enlisted for a 3-year service period.  The 
appellant's DD Form 214-Automated, Certificate of Release or 
Discharge from Active Duty (DD-214), shows that she served in 
the United States Army from May 12, 1999, to December 28, 
2000.  According to the DD-214, the appellant's discharge was 
honorable; the separation authority was "AFI 36-3208," the 
separation code was "JHJ," and the narrative reason for 
separation was "unsatisfactory performance."  

Although the appellant first entered into active duty after 
June 30, 1985, the evidence of record reflects that she did 
not serve for three years of continuous active duty, nor was 
her initial period of active duty at least three years.  
Based on her separation date of December 28, 2000, the Board 
calculates that she served 1 year, 7 months, and 17 days of 
her 3-year enlistment.  As this time period is less than the 
three years of continuous active duty service required by 
law, entitlement to Chapter 30 educational assistance 
benefits may not be granted on that basis.

Despite the above, the Board notes that an individual who 
does not qualify for Chapter 30 benefits under the 
aforementioned provision may nevertheless be entitled if she 
was discharged or released from active duty for (1) a 
service-connected disability, (2) for a medical condition 
which preexisted service on active duty and which the VA 
determines is not service connected, (3) for hardship, (4) 
for the convenience of the Government after serving 30 months 
of a 
3-year or more enlistment or 20 months of a less than 3-year 
enlistment, (5) involuntarily for the convenience of the 
Government as a result of a reduction in force, or (6) for a 
physical or mental condition not characterized as a 
disability and not due to willful misconduct but that did 
interfere with the individual's performance of duty.  38 
U.S.C.A. § 3011 (a) (1) (B); 38 C.F.R. § 21.7042 (a) (5).  
Although the appellant asserts that she was involuntarily 
discharged from service, the Chapter 30 DOD Data Record notes 
her separation reason as "Other," not as for the 
convenience of the government, or for the purposes of a 
reduction in force.  To that end, the appellant has not 
established that she was discharged or released for any of 
the other reasons listed.  

Ultimately, the appellant has failed to meet basic service 
eligibility requirements provided by law.  Therefore, she is 
not entitled to Chapter 30 educational assistance.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis, 6 Vet. App. at 426, 
430.   


ORDER

The appellant's claim for entitlement to Chapter 30 
educational assistance is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


